Citation Nr: 0819918	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-20 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




REMAND

The veteran served on active duty from October 1960 to 
October 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran's DD Form 214, Report of 
Transfer or Discharge, indicates that he served as a drone 
aircraft crewman while on active duty.  The veteran has 
described the loud noises to which he was exposed as a result 
of this military duty.

A July 2007 VA audiology consultation note indicates that the 
veteran currently experiences hearing impairment as defined 
by 38 C.F.R. § 3.385 (2007).  It also includes a comment by 
the examiner that the veteran's claims file would need to be 
reviewed in order to determine whether his current hearing 
loss was related to his military service.  (The examiner 
specifically noted that current hearing loss may be related 
to military service if the veteran had high frequency hearing 
loss when he left the military.)  

Because of the veteran's reported in-service noise exposure, 
and because he now has impaired hearing that an audiologist 
has suggested could be related to military service, a medical 
nexus opinion that addresses the available record should be 
obtained.  38 C.F.R. § 3.159(c)(4) (2007).

The Board must also remand so that the June 2007 audiology 
report received from the veteran since the case was certified 
to the Board can be considered by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2007); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the veteran scheduled for 
an audiometric examination.  After reviewing 
the claims file, taking a detailed history of 
noise exposure, and examining the veteran, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran has tinnitus or 
hearing loss that can be attributed to his 
period of military service, to include any 
in-service exposure to noise.  A complete 
rationale should be provided.

The veteran's claims file, including a copy 
of this remand, must be made available to the 
examiner for review in connection with the 
examination.

The AOJ should ensure that the examination 
report complies with this remand and answers 
the questions presented in the AOJ's 
examination request, specifically with 
respect to the instructions to provide a 
medical nexus opinion.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

(The veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2007).)

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

